Exhibit 10.10.2


SUPPLEMENT NO. 1, dated as of November 17, 2016, to the Amended and Restated
Subsidiary Guarantee Agreement dated as of October 11, 2016, among MOLSON COORS
BREWING COMPANY, a Delaware corporation (the “Company”), MOLSON COORS BREWING
COMPANY (UK) LIMITED, MOLSON CANADA 2005, MOLSON COORS CANADA INC. and MOLSON
COORS INTERNATIONAL LP (the “Initial Borrowing Subsidiaries” and, together with
the Company and other Borrowing Subsidiaries from time to time party to the
Credit Agreement, the “Borrowers”), each subsidiary of the Company listed on
Schedule I hereto (each such subsidiary individually, a “Guarantor” and
collectively, the “Guarantors”) and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent (the “Administrative Agent”).
A.     Reference is made to the Credit Agreement dated as of June 18, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Initial Borrowing Subsidiaries and
other Borrowing Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto, the Administrative Agent, Deutsche Bank AG New York
Branch, as an Issuing Bank, Deutsche Bank AG, Canada Branch, as Canadian
Administrative Agent, and Bank of America, N.A., as an Issuing Bank.
B.     Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Subsidiary
Guarantee Agreement referred to therein.
C.     The Guarantors have entered into the Subsidiary Guarantee Agreement in
order to induce the Lenders to make Loans and accept and purchase B/As upon the
terms and subject to the conditions set forth in the Credit Agreement. Section
21 of the Subsidiary Guarantee Agreement provides that additional Subsidiaries
of the Company may become Guarantors under the Subsidiary Guarantee Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Subsidiary Guarantee Agreement in order to induce the Lenders to make
additional Loans and accept and purchase additional B/As and as consideration
for Loans previously made and B/As previously accepted and purchased.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1.    In accordance with Section 21 of the Subsidiary Guarantee
Agreement, the New Subsidiary by its signature below becomes a Guarantor under
the Subsidiary Guarantee Agreement with the same force and effect as if
originally named therein as a Guarantor and the New Subsidiary hereby (a) agrees
to all the terms and provisions of the Subsidiary Guarantee Agreement applicable
to it as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct in all material respects on and as of the


    1



--------------------------------------------------------------------------------




date hereof. Each reference to a “Guarantor” in the Subsidiary Guarantee
Agreement shall be deemed to include the New Subsidiary. The Subsidiary
Guarantee Agreement is hereby incorporated herein by reference.
SECTION 2.    The New Subsidiary represents and warrants to the Administrative
Agent and the Lenders that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
SECTION 3.    This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary. Delivery of an executed signature page to this Supplement by
facsimile transmission (or other electronic transmission (including by .pdf))
shall be as effective as delivery of a manually signed counterpart of this
Supplement.
SECTION 4.    Except as expressly supplemented hereby, the Subsidiary Guarantee
Agreement shall remain in full force and effect.
SECTION 5.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6.    In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 8 of the Subsidiary Guarantee Agreement. All
communications and notices hereunder to the New Subsidiary shall be given to it
at the address set forth under its signature below.
SECTION 8.    The New Subsidiary agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other


    2

--------------------------------------------------------------------------------




charges and out-of-pocket disbursements of counsel for the Administrative Agent
to the extent payable pursuant to Section 10.03 of the Credit Agreement.


    3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Amended and Restated Subsidiary Guarantee
Agreement as of the day and year first above written.
MILLERCOORS, LLC
By:    /s/ Tracey I. Joubert        
Name: Tracey I. Joubert
Title:    Chief Financial Officer






    4

--------------------------------------------------------------------------------


Schedule I to Supplement No. 1 to
the Amended and Restated Subsidiary Guarantee Agreement


GUARANTORS
COORS BREWING COMPANY
CBC HOLDCO 2 LLC
CBC HOLDCO LLC
CBC HOLDCO 3 INC.
NEWCO3, INC.
MILLERCOORS HOLDINGS LLC
MOLSON COORS INTERNATIONAL GENERAL, ULC
MOLSON COORS INTERNATIONAL LP
MOLSON COORS CALLCO ULC
MOLSON CANADA 2005
MC HOLDING COMPANY LLC
MOLSON COORS HOLDCO INC.
COORS INTERNATIONAL HOLDCO 2, ULC*
3230600 NOVA SCOTIA COMPANY^ 
MOLSON COORS CANADA HOLDCO, ULC^ 
MOLSON COORS CANADA INC.^ 
MOLSON HOLDCO, ULC^ 
MOLSON INC.^ 
MOLSON CANADA 1 ULC^ 
MOLSON CANADA 2 ULC^ 
MOLSON CANADA 3 ULC^ 
GOLDEN ACQUISITION+ 
MOLSON COORS HOLDINGS LIMITED+ 
MOLSON COORS (UK) HOLDINGS LLP+ 
MOLSON COORS BREWING COMPANY (UK) LIMITED+ 


* Elective Guarantors
^Canadian Guarantors
+UK Guarantors


    5

